                    IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF OREGON

                                PORTLAND DIVISION




DONNA THAMES, COLUMBIA
BAR & GRILL, INC., an Oregon
Corporation, dba EXOTICA,                  No. 3:16-cv-01634-JR

                  Plaintiffs,              ORDER

      v.

CITY OF PORTLAND, a municipal
Corporation; STEVEN MARKS; JOHN
ECKHART; DAVID LUSTER;
JEFFREY BELL; SHANNON
HOFFEDITZ; DAN MCNEAL; MIKE
BOYER; MERLE LINDSEY; MARK
KRUGER; JASON TALLMADGE,

                  Defendants.


HERNÁNDEZ, District Judge:




1 - ORDER
         Magistrate Judge Jolie Russo issued a Findings and Recommendation on October 25,

2019, in which she recommends that the Court grant Defendants Eckhart, Hoffeditz, Lindsey,

Marks, McNeal, and Tallmadge’s Motion to Confirm Representation of Columbia Bar and Grill

or to Dismiss [124]. Defendant City of Portland joined in the motion [127, 133]. The matter is

now before the Court pursuant to 28 U.S.C. § 636(b)(1) and Federal Rule of Civil Procedure

72(b).

         Because no party objected to the Magistrate Judge’s Findings and Recommendation, the

Court is relieved of its obligation to review the record de novo. United States v. Reyna-Tapia,

328 F.3d 1114, 1121 (9th Cir. 2003) (en banc); see also United States v. Bernhardt, 840 F.2d

1441, 1444 (9th Cir. 1988) (de novo review required only for portions of Magistrate Judge’s

report to which objections have been made). Having reviewed the legal principles de novo, I

find no error.

                                         CONCLUSION

         The Court adopts Magistrate Judge Russo’s Findings and Recommendation [134].

Accordingly, the Motion to Confirm Representation of Columbia Bar and Grill or to Dismiss

[124] is granted, and Plaintiff Columbia Bar & Grill is DISMISSED with prejudice.

         IT IS SO ORDERED.



         DATED:      December 15, 2019       .




                                                     MARCO A. HERNÁNDEZ
                                                     United States District Judge




2 - ORDER
